Citation Nr: 1039512	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1985 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York (RO), 
in which the benefit sought on appeal was denied. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for low back 
disorder.  Based on a review of the evidence the Board finds that 
additional development is necessary prior to adjudication of the 
claim.  In particular, a new VA examination is in order. 

The record shows that the Veteran was afforded a VA examination 
in April 2006.  The examiner noted the Veteran's complaints, 
recorded the findings from physical examination, gave a current 
diagnosis for chronic acute low back strain, and provided the 
opinion (albeit without supporting rationale) that "it is less 
likely than not that the veteran's back symptoms are related to 
injury of 1987".

Since the April 2006 examination, additional evidence has been 
added to the record that was not considered by the VA examiner in 
2006.  The new evidence includes radiographic findings of 
degenerative changes in the lumbar spine, which conflict with 
April 2006 findings of normal X-rays.  It also contains two 
private medical statements that appear to indicate a positive 
relationship between the Veteran's current low back disorder and 
his history of spinal injuries in service.  See the November 2006 
statement from Dr. K. S. N. and the December 2006 statement from 
Dr. K. P.  

Given the additional evidence associated with the claims file 
since the April 2006 examination, a new VA examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In this regard, the RO/AMC should instruct the examiner to 
identify the exact nature of the Veteran's claimed back disorder, 
and to provide a medical opinion, supported by a rationale, as to 
whether any current low back disorder is at least as likely as 
not etiologically related to the Veteran's period of service, 
including his in-service back injuries.  The examiner should also 
be instructed to comment on the other medical nexus evidence of 
record, including the 2006 VA examiner's opinion and the 
statements from Dr. N. and Dr. P.  

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding records of pertinent VA 
or private treatment.  38 C.F.R. § 3.159(c)(1)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.	Seek the Veteran's assistance in obtaining 
any outstanding records of pertinent VA or 
private treatment.

2.	If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

3.	 After all the available records have been 
associated with the claims folder, the 
RO/AMC should schedule the Veteran for a 
VA examination, with the appropriate 
specialist, to determine the nature and 
etiology of his claimed low back disorder.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  The examiner should 
indicate this fact in the examination 
report.  The examiner should perform all 
studies deemed appropriate, and set forth 
the findings in detail in the examination 
report.  

In the examination report, the examiner 
should provide a detailed review of the 
Veteran's history and the current 
complaints pertaining to his claimed 
conditions. 

Following a review of the record and 
examination of the Veteran, the examiner 
should identify whether the Veteran has a 
current low back disorder.  For any back 
disorder diagnosed, the examination should 
provide a medical opinion as to the 
likelihood that any diagnosed low back 
disorder is at least as likely as not (a 
50% degree of probability or higher) 
related to some aspect of the Veteran's 
period of service, including the in-
service back injuries.  The examiner is 
specifically asked to provide an 
explanation of his or her reasoning, based 
on the evidence, in support of any opinion 
rendered.  In doing so, the examiner is 
asked to comment on the back complaints 
and treatment shown in the Veteran's 
service treatment records, and the other 
medical nexus evidence of record, 
including the 2006 VA examiner's opinion 
and the statements from Dr. N. and Dr. P.  

4.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should re-adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
remains denied, the RO/AMC should furnish 
the Veteran and his representative with a 
supplemental statement of the case and 
afford the applicable time period during 
which the veteran can respond.  
Thereafter, the RO/AMC should return the 
case to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  See 
38 C.F.R. § 3.655.

[Continued on following page]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West  2002).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


